THIS was an action against the late Sheriff for taking insufficient sureties on a replevin bond; and the President, in his charge to the Jury, laid down the following positions.
1. That, as the law gives the remedy of a distress to a landlord, it is incumbent upon the Sheriff to see that the security is good, before he returns the property on a replevin.
2. That evidence of a vague report of the surety’s being in good circumstances is not sufficient to repel the proof made by the Plaintiff, that his circumstances were bad at the time of the replevin.
3. That the value of the distress, at the time of the replevin, and not the amount of the rent due, is the proper measure of damages in this action.
4. That, therefore, the goods distrained ought (although a contrary practice has prevailed) to be valued before they are delivered on a replevin.
Verdict for the Plaintiff for the value of the goods distrained.